This matter is pending before the court upon the filing by the Board of Commissioners on Character and Fitness of its final report.
Upon consideration of applicant’s motion to strike and replace pleading of applicant Joseph V. Libretti Jr., it is ordered by the court that the motion is granted. The copy of applicant Joseph V. Libretti Jr.’s objections to the panel report and recommendation of the Board of Commissioners on Character and Fitness of the Supreme Court of Ohio that is attached to the motion to strike and replace hereby replaces applicant’s objections filed on October 28, 2014.